Citation Nr: 0913551	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  96-08 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a low back strain with lumbar disc disease, central stenosis, 
facet hypertrophy and spondylolysis (low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1953 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, granted 
service connection for the Veteran's low back strain, 
evaluating the disorder as 10 percent disabling under 
Diagnostic Code 5295 (lumbosacral strain), effective 
September 14, 1998, the date of receipt of the initial claim 
for benefits.  

The Veteran testified before a Hearing Officer in March 2000.  
A copy of the transcript of this hearing has been associated 
with the claims file.

The Veteran's appeal was previously before the Board in 
December 2003 and March 2008.  In December 2003, the appeal 
was remanded in order that the Veteran could be provided with 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) and the obtainment of VA examinations.  In 
a March 2008, the Board granted the Veteran's claims for 
entitlement to service connection for Brodie's cyst and 
allergic rhinitis.  As these appeals were granted, they are 
not in appellate status.  

In the March 2008 decision, the Board granted service 
connection for the Veteran's lumbar disc disease, central 
stenosis with facet hypertrophy and spondylolysis, secondary 
to his service-connected residuals of a left ankle fracture.  
The Board also remanded the claim for an initial rating in 
excess of 10 percent for a low back strain to the Appeals 
Management Center (AMC) for readjudication in light of the 
Board's grant of entitlement to service connection for the 
additional disabilities of the lumbar spine.  In a June 2008 
rating decision, the AMC reclassified the disorder on appeal 
as lumbar strain, lumbar disc disease, central stenosis, and 
facet hypertrophy with spondylolysis, and assigned a 20 
percent rating under Diagnostic Codes 5242-5237, effective on 
the date of the initial claim, September 14, 1998.  
Thus, the 10 percent rating for the Veteran's low back 
disability was increased to 20 percent, effective from the 
original date of receipt of receipt of the claim for service 
connection.  The Board finds that the VA has substantially 
satisfied the directives contained in the March 2008 Board 
remand, and the claim is ripe for adjudication upon the 
merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2008, after the AMC had completed the action required 
by the March 2008 remand, evidence was submitted to the Board 
from the office of Congressman Brad Sherman.  This evidence 
was submitted without a waiver of the Veteran's procedural 
right to have the evidence initially reviewed by the RO.  38 
C.F.R. § 20.1304(c).  However, the evidence is either 
duplicative or not relevant to the matter on appeal.  As 
such, a remand to the RO for initial review of the evidence 
is not required.  Id.  However, such evidence raises an issue 
of service connection for a left knee disorder secondary to 
the Veteran's service-connected left ankle disorder.  A 
review of the record does not indicate that the RO has taken 
any action regarding this matter.  As such, the Board refers 
this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of an 
increased initial rating for the Veteran's low back 
disability has been obtained; the Veteran has been provided 
notice of the evidence necessary to substantiate this claim 
and has been notified of what evidence he should provide and 
what evidence the VA would obtain; there is no indication 
that the Veteran has evidence pertinent to this claim that he 
has not submitted to the VA.

2.  Prior to April 9, 2003, the Veteran's service-connected 
low back disability was manifested by no more than moderate 
limitation of motion of the lumbar spine; the medical 
evidence does not indicate listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion; or some of the above with abnormal mobility 
on forced motion; the Veteran's low back disability was not 
productive of more than severe intervertebral disc syndrome 
(IVDS).  

3.  From April 9, 2003 through May 25, 2005, the Veteran's 
low back disability was manifested by severe limitation of 
motion of the lumbar spine; the medical evidence does not 
show unfavorable ankylosis of the thoracolumbar spine, more 
than severe IVDS; incapacitating episodes of IVDS 
necessitating bedrest prescribed by a physician; or any other 
neurological impairment, including but not limited to bowel 
or bladder impairment, warranting a separate compensable 
rating (other than radiculopathy of the right lower 
extremity).  

4.  From May 26, 2005, the Veteran's service-connected low 
back disability was not manifested by more than moderate 
limitation of motion of the lumbar spine; listing of the 
whole spine to the opposite side; a positive Goldthwaite's 
sign; marked limitation of forward bending in a standing 
position; loss of lateral motion; or some of the above with 
abnormal mobility on forced motion; nor was it productive of 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; more than moderate IVDS; incapacitating 
episodes of IVDS necessitating bedrest prescribed by a 
physician; or any other neurological impairment, including 
but not limited to bowel or bladder impairment, warranting a 
separate compensable rating (other than radiculopathy of the 
right lower extremity-see below).   

5.  The Veteran's service-connected disc disease of the 
lumbar spine is also productive of mild, but no more than 
mild, radiculopathy of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
20 percent for a low back strain with lumbar disc disease, 
central stenosis, facet hypertrophy and spondylolysis, prior 
to April 9, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

2.  The criteria for a 40 percent rating for a low back 
strain with lumbar disc disease, central stenosis, facet 
hypertrophy and spondylolysis, but no more than 40 percent, 
from April 9, 2003 through May 25, 2005, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002); 5237, 5242, 5243 (2008).

3.  The criteria for a rating in excess of 20 percent for a 
low back strain with lumbar disc disease, central stenosis, 
facet hypertrophy and spondylolysis, from May 26, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6. 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002) 5237, 5242, 5243 (2008).

4.  The criteria for a separate 10 percent rating, but no 
more than 10 percent, for radiculopathy of the right lower 
extremity (associated with the Veteran's service-connected 
degenerative disc disease of the lumbar spine), effective 
from September 26, 2003, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, Note (1) 
after Diagnostic Codes 5235-5343; 4.124a, Diagnostic Code 
8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

During the pendency of this appeal, the Veteran has been 
provided with multiple VCAA notification letters.  Subsequent 
to the Board's December 2003 remand, the Veteran was issued 
VCAA notification letters in May 2004 and October 2006.

The May 2004 and October 2006 letters fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The Veteran was 
informed about the information and evidence not of record 
that was necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
In the October 2006 letter, the Veteran was provided with 
notice of how to establish a disability rating and an 
effective date, as required by Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the May 
2004 and October 2006 letters were issued subsequent to a 
Board remand, and, therefore, after the rating decisions on 
appeal.  The Board is cognizant of Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by the VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to the VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error, but such error is rebutted by the record.  The Appeals 
Management Center (AMC) cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claims, as demonstrated by the June 2008 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by the VA.

Additionally, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court of Appeals for Veterans Claims determined 
that a greater degree of specificity for notice of the 
information and evidence necessary to substantiate a claim is 
required for increased rating claims.  However, as the claim 
at issue here is a downstream issue from that of service 
connection, Vasquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court held that when the VA has granted a service 
connection claim and the Veteran, thereafter, in his notice 
of disagreement challenges the rating assigned, as here, a 
duty to provide VCAA notification as to the higher rating 
issue does not attach because the higher rating challenge 
does not technically constitute a "claim," which would 
trigger VCAA notice duties.  Dunlap, supra, at 117 (holding 
that "[w]hen [the claimant] filed his notice of disagreement 
after his service-connection award, his claim had been more 
than substantiated, and section 5103(a) [notice] was no 
longer required").  In Goodwin v. Peake, 22 Vet. App. 128 
(2008), the Court addressed whether the holding in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), that held that once a 
claim has been substantiated the Veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication, survived the U.S. Court of Appeals for the 
Federal Circuit's (Federal Circuit) decision in Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Court reaffirmed its 
holding in Dunlap by reiterating that where a claim has been 
substantiated after the enactment of the VCAA, [the Veteran] 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element. 

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record includes private medical records and VA medical 
records, including a VA examination obtained upon remand.  
After review of these examination reports, the Board finds 
that the claims file now contains sufficient competent 
medical evidence to decide the claim adjudicated in this 
decision.  The medical evidence shows findings that are 
adequate for rating purposes throughout the period of time at 
issue.  Under these circumstances, there is no further duty 
to provide another examination or medical opinion.  38 C.F.R. 
§§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims adjudicated upon the merits in this decision.  
Adjudication of these claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Initial or Staged Rating

a.  Factual Background.  The Veteran essentially contends 
that his low back disability is more disabling than currently 
evaluated.  In a June 2003 rating decision, the RO granted 
service connection for lumbar strain, evaluating the disorder 
as 10 percent disabling under Diagnostic Code 5295, effective 
September 14, 1998, the date of the Veteran's initial claim 
for benefits.  In a June 2008 rating decision, pursuant to a 
Board decision that granted service connection for additional 
disability of the lumbar spine, the AMC reclassified the 
Veteran's disorder as lumbar strain, lumbar disc disease, 
central stenosis, and facet hypertrophy with spondylolysis, 
and assigned a higher rating of 20 percent rating under 
Diagnostic Codes 5242-5237, effective May 14, 1998.    

A March 1998 private treatment record reflects that the 
Veteran gave a history of a back injury in August 1996.  At 
that time, he developed lower back and radiating right leg 
pain with numbness, tingling, and weakness to the extremity.  
A September 1996 MRI showed evidence of disc disease at L4-5 
and L5-S1 with central stenosis at L4-5 and facet 
hypertrophy.  The L5-S1 level showed an assymetrical right 
disc displacement moderate in size impinging upon the right 
S1 nerve root.  Subsequently, the Veteran underwent a 
decompression, laminectomy at L4-5 and L5-S1 with 
foraminotomies done on the right side and decompression of 
the S1 nerve root.  The Veteran indicated that after the 
surgery, he did not have leg pain, but had fairly constant 
discomfort in the lower back.  He indicated that his back was 
okay, as long as he did not bend over or lift anything of any 
significant weight.  He also noted that he could not stay 
stooped over at any one angle for any length of time, as when 
brushing his teeth, because it would aggravate his back pain.  

Upon an April 2002 VA examination, the Veteran reportedly 
stated that he had experienced lower back pain since 1996.  
He had surgery on his lower back in December 1996 and, since 
that time, he still experienced lower grade pain that was 
exacerbated with bending.  He reported that the pain had 
always radiated to the right leg, but the pain radiation also 
improved after the operation.  He stated that he had some 
numbness and tingling in the right leg.  

Physical examination showed an apparent normal spine, but 
there was moderately severe spasm in the lower lumbar region 
bilaterally and tenderness in this area.  Range of motion 
findings were recorded as follows: 0 to 45 degrees of forward 
flexion; 0 to 5 degrees of extension; 0 to 20 degrees of 
bilateral flexion; and 0 to 20 degrees of bilateral rotation.  
Pain was noted at the extremes of range of motion in all 
planes.  The examiner noted that the Veteran's range of 
motion was limited by pain, but not fatigue, weakness, lack 
of endurance, or incoordination.  Sensation was limited to 
light touch over the Veteran's right knee and the lateral 
aspect of the lower right leg.  The right patellar reflex was 
diminished as compared to the left, but, otherwise, was 
normal and symmetric.  The toes were downgoing bilaterally.  
The examiner diagnosed the Veteran, in part, with lumbar 
radiculopathy, status post L5-S1 laminectomy, secondary to 
fall, secondary to instability of the left ankle.

A May 2002 private medical examination report shows that the 
physical examination's range of motion findings were as 
follows: 0 to 60 degrees of forward flexion; and 0 to 10 
degrees of extension.  The examiner noted that he could not 
elicit any reflexes.

In a November 2002 private medical examination report, it was 
noted that range of motion findings were as follows: 0 to 50 
degrees of forward flexion; and 0 to 10 degrees of extension.  
Deep tendon reflexes were normal and a slight decrease to 
sensation to pinprick below the right knee was noted.

Upon a January 2003 private medical examination, the Veteran 
stated that he was experiencing pain in his back that would 
radiate to his right leg.  The pain was severe at times and 
would increase with motion, activity, and position changes.  
A physical examination noted exquisite tenderness over the 
spine and paraspinal muscle spasm.  An electromyography (EMG) 
test revealed S1 radiculopathy.

In an April 2003 private medical examination report, the 
physical examination's range of motion findings were as 
follows: 0 to 30 degrees of forward flexion; and 0 to 5 
degrees of extension.  Deep tendon reflexes were normal and a 
slight decrease to sensation to pinprick below the right knee 
was noted.

In a May 2003 private medical examination report, the 
physical examination's range of motion findings were as 
follows: 0 to 35 degrees of forward flexion; and 0 to 10 
degrees of extension.  A decrease in sensation to pinprick 
and light touch in the right lower extremity diffusely was 
noted.

In an August 2003 private medical examination report, the 
physical examination's range of motion findings were as 
follows: 0 to 20 degrees of forward flexion; and 0 to 5 
degrees of extension.  Lateral bending was to 5 degrees.  On 
examination of the lower extremities, a decreased sensation 
to pinprick and light tough over the anterolateral aspect of 
the right thigh, and significant decreased sensation of the 
right lower extremity below the knee were noted.  Motor 
function and strength were intact.  Absent deep tendon 
reflexes were also noted.  

In an October 2003 private medical examination report, the 
physical examination's range of motion findings were as 
follows: 0 to 30 degrees of forward flexion; and 0 to 5 
degrees of extension.  On examination of the lower 
extremities, a decreased sensation to pinprick of the right 
leg below the knee was noted.  

In a January 2004 private medical examination report, the 
physical examination's range of motion findings were as 
follows: 0 to 25 degrees of forward flexion; and 0 to 5 
degrees of extension.  All motion was very painful and 
guarded.  

In a March 2004 private medical examination report, the 
physical examination's range of motion findings were as 
follows: 0 to 30 degrees of forward flexion; and 0 to 5 
degrees of extension.  Range of motion was guarded, 
restricted, and painful.  On examination of the lower 
extremities, motor function and strength were intact and 
equally bilaterally in all muscle groups tested.  Deep tendon 
reflexes were 2+.  Sensation was intact distally to pinprick 
and light touch.  

In a May 2004 VA medical record, the examiner noted abnormal 
EMG findings with chronic neuropathic changes in the right L4 
and L5 myotomes and with active neuropathic findings in the 
latter.  The findings were noted to be consistent with a 
chronic right L4 radiculopathy and a chronic and active right 
L5 radiculopathy.  

In a May 2004 private medical examination report, the 
physical examination's range of motion findings were as 
follows: 0 to 30 degrees of forward flexion; and 0 to 5 
degrees of extension.  

Upon a May 26, 2005 VA medical examination, the examiner 
noted that the Veteran experienced a loss of balance when he 
attempted to perform either heel or toe walking.  Reflex at 
the right patella was nonexistent.  Bilateral ankle jerk was 
1+ symmetrically, with no clonus.  Upon examination, the 
Veteran's lumbar spine appeared normal.  Physical examination 
revealed a moderately severe spasm in the lower lumbar region 
bilaterally and tenderness in this area.  The back's range of 
motion findings were as follows: 0 to 40 degrees of forward 
flexion; 0 to 5 degrees of extension; 0 to 10 degrees of 
bilateral flexion; 0 to 25 degrees of right lateral rotation; 
and 0 to 40 degrees of left lateral rotation.  

In a July 2007 VA medical examination, the Veteran reportedly 
stated that he had severe flare-ups of his spinal condition, 
every week, lasting between one and two days.  He indicated 
that precipitating factors for these flare-ups included 
sitting for greater than 20 minutes; sleeping in a supine 
position; walking down stairs or up and down hills.  The 
Veteran stated that he would be totally disabled two to three 
days per month.  He reported that he was able to walk more 
than a quarter mile, but less than a mile.  

Upon examination, the physical examination's range of motion 
findings were as follows: 0 to 50 degrees of active forward 
flexion, with pain beginning at 40 degrees and ending at 50 
degrees; 0 to 60 degrees of passive forward flexion, with 
pain beginning at 40 degrees and ending at 60 degrees; 0 to 
10 degrees of active and passive extension, with pain 
beginning at 5 degrees and ending at 10 degrees; 0 to 20 
degrees of active and passive lateral right flexion, with 
pain beginning at 10 degrees and ending at 20 degrees; 0 to 
25 degrees of active and passive lateral left flexion, with 
pain beginning at 20 degrees and ending at 25 degrees; 0 to 
15 degrees of active and passive bilateral rotation, with 
pain beginning at 10 degrees and ending at 15 degrees; 0 to 5 
degrees of extension; 0 to 20 degrees of bilateral flexion; 
and 0 to 20 degrees of bilateral rotation.  The examiner 
noted that there was additional loss of motion on repetitive 
use due to pain and incoordination.  The examiner noted that 
the Veteran was unable to perform a heel/toe or tandem walk 
without losing balance.  He was also unable to demonstrate 
the ability to pick up an object from the floor without 
losing his balance.  No muscle atrophy was found.  Ankle 
jerks were 1+ bilaterally.  Right knee jerk was absent.  
Plantar flexion was normal.  The Veteran exhibited hypoactive 
reaction to a pinprick on the right lower extremity and 
reaction to light touch was absent.  

Following examination, the examiner noted that the Veteran 
retired in 1996 from his previous career.  The diagnosis was 
degenerative disc disease, disc herniation, status-post L4-5 
spinous process removal, mechanical low back pain, and 
radiculopathy.  The examiner indicated that the veteran's 
disorder would prevent sports; have severe effects on 
exercise; have moderate effects on chores, shopping, 
recreation, and traveling; would have mild effects on bathing 
and dressing; and no effects on bathing and dressing.  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court recently held in Hart v. Mansfield, 21 Vet. App. 
505 (2007), that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
Court recognized that if the VA's adjudication of an 
increased rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision on that claim 
is made.  Thus, the VA's determination of the "present level" 
of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart, supra.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

Subsequent to the Veteran filing his claim, the criteria for 
evaluating back disorders were substantially revised.  With 
respect to the changes in the criteria for the rating of the 
spine, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before the VA, the VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, the VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, the VA 
ordinarily should not apply the new provision to the claim. 
If applying the new provision would not produce retroactive 
effects, the VA ordinarily must apply the new provision.  
VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating spine disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, the VA must evaluate the 
Veteran's service-connected lumbar spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2008); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As noted previously, since the filing of the Veteran's claim, 
the criteria for evaluating spine disorders have been 
substantially revised, effective September 26, 2003.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  All Diagnostic 
Codes discussed were or are located in 38 C.F.R. § 4.71a.

As in effect prior to September 26, 2003, DC 5292 provided 
that slight limitation of motion of the lumbar spine was 
assigned a 10 percent rating, moderate limitation of motion 
was evaluated as 20 percent disabling, and the maximum 
scheduler rating of 40 percent was assignable for severe 
limitation of motion.

Under DC 5295, as in effect prior to September 26, 2003, a 
noncompensable rating was for assignment for lumbosacral 
strain where there were slight subjective symptoms only.  A 
10 percent rating was assignable with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

There is X-ray evidence of definite disc disease of the 
lumbar spine and it is clear in reviewing the RO's finding 
that this is part of the veteran's service-connected back 
disability.  Thus, the criteria for rating disc disease or 
intervertebral disc syndrome are applicable.  Prior to 
revisions that became effective in September 2002, Diagnostic 
Code 5293 provided that a 20 percent rating required moderate 
intervertebral disc syndrome, with recurring attacks.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Intervertebral 
disc syndrome producing severe disability with recurring 
attacks and little intermittent relief warranted a 40 percent 
rating, while intervertebral disc syndrome that resulted in 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warranted a 60 percent 
rating.  Id.

Under an amendment to the Rating Schedule effective September 
23, 2002, the rating formula for evaluating intervertebral 
disc syndrome was changed.  Under Diagnostic Code 5293, as 
amended, intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopaedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year. Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks but less than twelve weeks per year.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243), an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopaedic and 
neurologic manifestations" means orthopaedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1) (2008).

A precedent opinion of the VA General Counsel, VAOPGCPREC 36- 
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.

As noted above, effective September 26, 2003, the VA again 
revised the criteria for rating spinal disorders.  Under DCs 
5242 and 5237, a spinal disorder, with or without regard to 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is assigned a 20 percent 
rating where forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher evaluation of 30 percent 
pertains exclusively to the cervical spine, which is not 
herein at issue.  For assignment of a 40 percent evaluation, 
there is required to be a showing of forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  The 
50 percent rating requires a showing of unfavorable ankylosis 
of the entire thoracolumbar spine and the 100 percent 
evaluation necessitates unfavorable ankylosis of the entire 
spine.  The foregoing criteria are known as the general 
rating formula for the evaluation of spinal diseases and 
injuries.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

c.  Analysis.  

(i) Prior to April 9, 2003.

The Board finds that, at no time prior to April 9, 2003, did 
the Veteran's low back disability warrant a rating higher 
than 20 percent.

Initially, the Board notes that the Veteran is not entitled 
to a rating greater than 20 percent under the "old" 
Diagnostic Code 5292 based on limitation of motion of the 
lumbar spine.  Under this code, in effect prior to September 
26, 2003, the Veteran's disorder would have to constitute a 
severe limitation of motion to meet the criteria for the next 
higher 40 percent rating.  The April 2002 VA medical 
examination, and the May 2002 and November 2002 private 
medical examinations included ratings showing forward flexion 
to 45 degrees, 60 degrees, and 50 degrees, respectively.  As 
such, the Veteran did not display a severe limitation of 
motion, as required for a 40 percent rating under the 
criteria for DC 5292, as in effect prior to September 26, 
2003, but applicable here as the Veteran filed his current 
claim for an increased initial rating prior to that date.  
Kuzma, supra; VAOPGCPREC 3- 2000.

The Board has considered whether the medical evidence shows 
that the Veteran has any additional limitation of motion due 
to pain, weakness, fatigue or other DeLuca factors.  See 
38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, there is no medical evidence to show 
additional loss of function (i.e., motion) of the lumbar 
spine due to pain or flare-ups of pain, supported by adequate 
pathology, or any such additional functional loss due to 
weakened movement, excess fatigability, incoordination, or 
flare-ups of such symptoms, to a degree that would support a 
rating in excess of 20 percent prior to April 9, 2003.  

Also prior to April 9, 2003, the Veteran's back disorder did 
not qualify for a 40 percent rating under DC 5295, as in 
effect prior to September 26, 2003 (but applicable here).  
Under the rating criteria for this Diagnostic Code, a 40 
percent rating was assigned for listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  While there is X-ray 
evidence of arthritis and disc disease, there is no medical 
evidence of the clinical findings required for a 40 percent 
evaluation.

Turning next to the question of degenerative disc disease, 
under Diagnostic Code 5293, as in effect prior to September 
22, 2002 (but also applicable thorought this appeal), the 
next highest rating of 40 percent is warranted for severe 
recurring attacks with intermittent relief, whereas a 60 
percent rating is warranted when the intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The medical evidence does not show 
more than moderate intervertenbral disc syndrome prior to 
April 9, 2003.  There is X-ray and MRI evidence of an 
asymetrical, moderate in size right disc displacement 
impinging upon the right S1 nerve.  There are also subjective 
complaints of radiating right leg pain with numbness and 
weakness.  However, there is no indication of severe 
recurring attacks of such symptoms.  There is a paucity of 
abnormal objective clinical findings other than some 
diminished sensation upon pinprick examination of the right 
leg.  There is no loss of motor strength or absent ankle 
jerk.  As noted above, the back pain, muscle spasm, and 
limitation of motion that are apparent are taken into account 
with the 20 percent rating.  

As to the amended criteria that went into effect September 
22, 2002, there is no medical evidence of any incapacitating 
episodes of intervertebral disc syndrome necessitating 
bedrest prescribed by a physician.  In view of the foregoing, 
a rating in excess of 20 percent is not warranted prior to 
April 9, 2003, under Diagnostic Code 5293, to include as 
amended September 22, 2003.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the Veteran's back 
disability prior to April 9, 2003.  Accordingly, the benefit 
of the doubt doctrine does not apply to this aspect of the 
appeal.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant").

The VA may consider an extraschedular rating in cases that 
are exceptional, such that the standards of the rating 
schedule appear to be inadequate to evaluate a disability.  
38 C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) are limited to cases in which there is 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 337 
(1996). 

The Board notes that the 20 percent disability rating for the 
Veteran's back disorder prior to April 9, 2003, was based, as 
far as practicable, upon the average impairment of earning 
capacity resulting from such a disorder in a civil 
occupation.  See 38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 
1155.  The record indicates that the Veteran retired in 1996, 
prior to his claim, and it does not reflect that he was 
hospitalized frequently for his back disorder.  The 20 
percent rating, prior to April 9, 2003, contemplates some 
industrial impairment.  As such, the Board finds that the 
manifestations and effects of the Veteran's back disorder do 
not necessitate referral of the rating of that disability to 
designated VA officials for consideration of an 
extraschedular rating for either period of time at issue.  
(ii)  From April 9, 2003 to through May 25, 2005.  

The Board finds that, from April 9, 2003 through May 25, 
2005, the Veteran's back disorder warrants a higher rating of 
40 percent.  Private medical examinations, starting on that 
date, consistently indicated limitation of forward flexion of 
the thoracolumbar spine to between 20 and 30 degrees.  The 
Board finds that this meets the criteria for a 40 percent 
rating, assignable for severe limitation of motion, under DC 
5292, in effect prior to September 26, 2003.  A 40 percent 
rating is the maximum evaluation allowed for limitation of 
motion under Diagnostic Code 5292 and under the current 
criteria (see 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
General Rating Formula for Diseases and Injuries of the 
Spine).  A 40 percent evaluation is also the maximum rating 
allowed by Diagnostic Code 5295 (lumbosacral strain). 
 
There is no question that pain was a major component of the 
Veteran's lumbar spine disability.  The Board has considered 
the applicability of DeLuca, supra, including whether there 
is a basis for assigning a rating in excess of 40 percent due 
to additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  However, 
the current 40 percent rating is the maximum evaluation 
allowed under the former and current criteria for rating 
limitation of motion.  The provisions of 38 C.F.R. §§ 4.40 
and 4.45 cannot support a higher rating because the Court has 
held that there is no basis for a rating higher than the 
maximum scheduler rating for additional limitation of motion 
due to pain or functional loss under these provisions.  See 
VAOPGCPREC 36- 97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The Board observes that 38 C.F.R. § 4.40 does not 
require a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).  There is no medical evidence 
of favorable or unfavorable ankylosis of the thoracolumbar 
spine.  Thus, a 50 percent rating is not warranted under the 
former (Diagnostic Code 5289) or current criteria.

Turning next to the question of disc disease, while the 
medical evidence shows increasing right lower extremity 
neuropathy from April 9, 2003 through May 25, 2005, the 
preponderance of the evidence is against a finding of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy.  While there is 
indication of muscle spasms and pain, neurological 
examinations did not show an absent ankle jerk or loss of 
motor function.  The disability picture presented by the 
clinical evidence dated during this second period of time at 
issue is not consistent with pronounced symptoms with little 
intermittent relief.  Thus, the next highest rating of 60 
percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  It is pertinent to note that a 40 percent rating 
contemplates severe intervertebral disc syndrome under the 
former rating criteria.

As to the amended criteria that went into effect September 
22, 2002 and September 26, 2003, aside from the fact that a 
40 percent rating is the maximum evaluation allowed for 
limitation of motion, there is no medical evidence of any 
incapacitating episodes of intervertebral disc syndrome 
necessitating bedrest prescribed by a physician.  As noted 
above, separate ratings for orthopedic and neurological 
manifestations of the Veteran's back disability are possible 
from September 26, 2003.  As explained below, a separate 10 
percent rating is warranted for radiculopathy of the right 
lower extremity from that latter date.  The medical evidence 
does not show any other neurological defect due to the 
Veteran's service-connected back disability, including but 
not limited to bowel and bladder impairment, which would 
warrant a separate compensable rating.  38 C.F.R. § 4.71, 
Note 1 after Diagnostic Code 5243. 

Thus, an increased rating to 40 percent is warranted for the 
Veteran's back disability from April 9, 2003 through May 25, 
2005.  As to whether an even higher rating is warranted, the 
Board considered the benefit-of-the-doubt rule but since the 
preponderance of the evidence is against this aspect of the 
appeal, this doctrine is not for application.  38 U.S.C.A. § 
5107(b); Ortiz, supra. 

With respect to the question of whether a referral for 
consideration of an extraschedular rating is warranted under 
the provisions of 38 C.F.R. § 3.321(a).  As noted above, the 
Veteran retired in 1996.  The record did not reflect frequent 
hospitalizations for his back disorder.  The 40 percent 
rating contemplates severe limitation of motion and 
significant industrial impairment.  The Board finds that the 
manifestations and effects of the Veteran's back disorder do 
not necessitate referral of the rating of that disability to 
designated VA officials for consideration of an 
extraschedular rating for the period from April 9, 2003 
through May 25, 2005.  

(iii)  From May 26, 2005.  

The Board finds that, at no time from May 26, 2005, did the 
Veteran's disability warrant a rating higher than 20 percent.  
VA medical examinations, occurring on that date and in July 
2007, indicated forward flexion of the thoracolumbar spine to 
40 degrees with pain.  The Board finds that this meets the 
criteria for a 20 percent rating, assignable for degenerative 
arthritis, based on findings for limitation of motion, under 
Diagnostic Code 5292, as in effect prior to September 26, 
2003, but again applicable here as the Veteran filed his 
current claim for an increased initial rating prior to that 
date (Kuzma, supra; VAOPGCPREC 3- 2000) and under the 
criteria currently in effect (38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243).  

The Board has considered whether the medical evidence shows 
that the Veteran has any additional limitation of motion due 
to pain, weakness, fatigue or other DeLuca factors.  See 
38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, there is no medical evidence to show 
additional loss of function (i.e., motion) of the lumbar 
spine due to pain or flare-ups of pain, supported by adequate 
pathology, or any such additional functional loss due to 
weakened movement, excess fatigability, incoordination, or 
flare-ups of such symptoms, to a degree that would support a 
rating in excess of 20 percent from May 26, 2005.

Further, the Veteran's back disorder does not meet the 
criteria for a 40 percent rating under DC 5295, as in effect 
prior to September 26, 2003 (but applicable here).  While 
there is X-ray evidence of osteoarthritic changes and disc 
disease with narrowing and irregularity of joints spaces, 
there is no medical evidence of listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, or loss 
of lateral motion, or some of the above with abnormal 
mobility on forced motion.  

With respect to the Veteran's degenerative disc disease, the 
medical evidence does not show more than moderate 
intervertebral disc syndrome.  As previously discussed, there 
is X-ray and MRI evidence of disc disease, to include nerve 
root impingement, along with subjective complaints of 
radiating right leg pain with numbness and weakness.  
However, there is no indication of severe recurring attacks 
of such symptoms.  While there is diminished sensation upon 
pinprick examination of the right leg, there is no loss of 
motor strength or absent ankle jerk.  The back pain, muscle 
spasm and limitation of motion that are aparent are taken 
into account with the 20 percent rating.  As to the amended 
criteria, there is no medical evidence of any incapacitating 
episodes of intervertebral disc syndrome necessitating 
bedrest prescribed by a physician.  In view of the foregoing, 
a rating in excess of 20 percent is not warranted from May 
26, 2005.

Regarding the question of separate ratings for orthopedic and 
neurological manifestations of the Veteran's back disability, 
as explained below, a separate 10 percent rating is warranted 
for radiculopathy of the right lower extremity from September 
26, 2003.  The medical evidence does not show any other 
neurological defect due to the Veteran's service-connected 
back disability, including but not limited to bowel and 
bladder impairment, which would warrant a separate 
comnpensable rating.  38 C.F.R. § 4.71, Note 1 after 
Diagnostic Code 5243. 

As the preponderance of the evidence is against a rating in 
excess of 20 percent for the Veteran's back disability from 
May 26, 2005, the benefit of the doubt doctrine is not 
applicable and this aspect of the appeal must be denied.  38 
U.S.C.A. § 5107(b); Ortiz, supra. 

The Board has considered 38 C.F.R. § 3.321(b)(1), but as 
previously discussed, the Veteran retired in 1996.  See July 
2007 VA examination.  There is no indication of frequent 
hospitalizations for his back disorder and a 20 percent 
rating takes into account some industrial impairment.  As 
such, the Board finds that the manifestations and effects of 
the Veteran's back disorder do not necessitate referral of 
the rating of that disability to designated VA officials for 
consideration of an extraschedular rating from May 26, 2005.  

d.  Radiculopathy.  The medical evidence shows that the 
Veteran has been diagnosed with right lower extremity 
radiculopathy associated with his service-connected low back 
disability.  In the December 2003 VA examination, the 
examiner noted that, upon neurological evaluation, the 
Veteran had decreased sensation on the right at L5-S1 
distribution.  The diagnosis was degenerative disc disease of 
the lumbosacral spine with right-sided radiculopathy.  In 
addition, at the time of the Veteran's June 2008 VA 
neurological examination, he was diagnosed with right 
lumbosacral radiculopathy, secondary to degenerative joint 
disease and degenerative disc disease.  Moreover, throughout 
this appeal, the Veteran has complained of pain and numbness 
down his right leg and clinical examinations have revealed 
some loss of sensation in the right leg.

The Board finds that the Veteran's overall radicular symptoms 
are consistent with mild incomplete paralysis of the sciatic 
nerve, warranting a separate 10 percent rating for the right 
leg under Diagnostic Code 8520.

The Board also finds that the preponderance of the medical 
evidence is against a rating in excess of 10 percent for the 
neurological impairment of the right lower extremity, as the 
Veteran appears to experience only slightly diminished 
sensation in the right lower extremity, as noted by pinprick 
and light touch examinations.  There is no indication of 
atrophy of any of the right lower extremity muscles.  Motor 
function has been essentially normal.  In light of the above, 
the evidence of record does not support an even higher rating 
of 20 percent evaluation for moderate symptoms under 
Diagnostic Code 8520.  As the preponderance of the evidence 
is against a rating in excess of 10 percent for radiculopathy 
of the right lower extremity, the benefit-of-the-doubt rule 
does not apply to this aspect of the claim.  38 U.S.C.A. 
§ 5107(b).  Since the revised criteria may not be applied to 
any time period before the effective date of the change, the 
effective date for this separate 10 percent rating is 
September 26, 2003.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114 (2006); VAOPGCPREC 3- 2000 (April 10, 2000); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  





ORDER

Entitlement to an initial or staged rating in excess of 20 
percent for a low back strain with lumbar disc disease, 
central stenosis, facet hypertrophy and spondylolysis, prior 
to April 9, 2003, is denied.

Entitlement to a staged rating of 40 percent for a low back 
strain with lumbar disc disease, central stenosis, facet 
hypertrophy and spondylolysis, from April 9, 2003 through May 
25, 2005, but no more than 40 percent, is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.

Entitlement to a staged rating in excess of 20 percent for a 
low back strain with lumbar disc disease, central stenosis, 
facet hypertrophy and spondylolysis, from May 26, 2005, is 
denied.

A separate rating of 10 percent for right lower extremity 
radiculopathy, associated with the Veteran's service-
connected lumbar spine disability, but no more than 10 
percent, is granted, effective September 26, 2003, subject to 
the law and regulations governing the payment of VA monetary 
benefits.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


